Case 0:16-cv-62769-RNS Document 102 Entered on FLSD Docket 07/30/2019 Page 1 of 1



                            United States District Court
                                      for the
                            Southern District of Florida

   Theodore D’Apuzzo, P.A.,                 )
   Individually and on Behalf of All        )
   Others Similarly Situated, Plaintiffs,   )
                                            )
   v.                                       )    Civil Action No. 16-62769-Civ-Scola
                                            )
   United States of America,                )
   Defendant.                               )
                                            )

                                     Judgment
       The Court has granted summary judgment for the United States of America
 on Counts I and II of the amended complaint and dismissed Count III. (ECF No.
 99.) The Court now enters judgment in favor of the United States of America and
 against the Plaintiff Theodore D’Apuzzo, P.A., as required by Federal Rule of Civil
 Procedure 58. The Court directs the Clerk to close this case.
        Done and ordered at Miami, Florida, on July 29, 2019.


                                                ________________________________
                                                Robert N. Scola, Jr.
                                                United States District Judge
